Citation Nr: 1637807	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left Achilles tendon disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978 and from November 1978 to February 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction now lies with the Philadelphia, Pennsylvania RO. 

This matter was remanded by the Board in May 2014.  As a VA examiner's opinion was obtained, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a left Achilles tendon disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a left Achilles tendon disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a January 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in August 2011 and October 2014.  The examiners took into account the Veteran's reported history, her current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

Within the Service Treatment Records (STRs), during the September 1978 Service Report of Medical Examination, the Veteran responded "no" to the question of whether she currently or had previously had foot trouble.  A December 1978 service treatment record notes Achilles tendonitis in both ankles for 7 days, referral to physical therapy, and treatment of foam padding placed in the heels of both boots.  In a January 1980 Report of Medical History, the Veteran responded "yes" to the question of whether she currently or had previously had foot trouble and the examiner additionally noted a complaint of cramping in the toes.  

An examination conducted by orthopedist Dr. A.J.K. in April 1980 shortly after the
Veteran's separation from military service included the lower extremities where he notes that the examination demonstrated no "tremor, weakness, edema" and that the Veteran had "normal dorsalis pedis pulses."

Decades post-service, an October 2005 statement by the Veteran noted that she began experiencing difficulty and pain in her left foot during basic training and that her duties as a military police officer and automotive repairman during active service required long periods of standing, walking and running on hard surfaces.  She indicated her left ankle pain has continued to present.
 
A November 2005 VA treatment record noted an MRI of the left ankle and diagnosis of posterior tibial tendon dysfunction, stage 2.  VA treatment records dated July 2010 and August 2010 noting chronic Achilles tendonitis, chronic pain of the back left foot, and tenosynovitis of the foot and ankle. 

In August 2011, the Veteran was provided with a VA examination.  The examiner noted that a 2007 MRI of the left ankle revealed tenosynovitis, but no abnormalities of the extensor, peroneal, or Achilles tendons.  Upon physical examination, the examiner found no tenosynovitis.  Due to this finding, he did not render an opinion as to whether any left Achilles tendon disability was related to the Veteran's active service.  As the evidence of record reflects that the Veteran has been diagnosed with chronic Achilles tendonitis and tenosynovitis of the foot and ankle during the appeal period, the VA opinion was regarded inadequate and a second opinion was sought.

An October 2014 VA examiner opined that the claimed left Achilles tendon disability is less likely than not related to military service.  The examiner noted that the Veteran did not indicate prior foot problems on her induction form upon entry into the military and the induction physical did not note any physical exam findings consistent with foot disorders or conditions.  The examiner observed that the first record of a foot problem was in December 1978 for a presentation of bilateral Achilles Tendonitis as diagnosed by the practitioner of record.  An ultrasound was administered that day to both heels and "foam padding placed into boot heels."  The examiner opined that the most likely reason the foam padding was placed was
for irritation of the tendon insertions at the back of the heels where they rubbed in
the boots.  Foam padding would have no effect if placed under the heels to take the
stretch off the Achilles tendons since it is too compressible to do any good. 
Therefore it was placed there to avoid tendon irritation from the boot contact.  If
this was a true case of Achilles tendonitis caused from overuse or from a bio-mechanical etiology, the examiner opined that the Veteran would have returned to the base clinic for additional treatment.  Since no record could be located in the STR of additional treatment to the Achilles tendon insertions on the heels, the examiner stated that the condition was in fact related to boot irritation that would have been self-limiting with a rather quick resolution.

The October 2014 examiner continued in noting the January 1980 Report of Medical History in which the Veteran responded "yes" to the question of whether she currently or had previously had foot trouble and where the examiner additionally noted a complaint of cramping in the toes.  The examiner stressed that these conditions are again unrelated to Achilles tendonitis and the fact that the separation examination does not document the presence of Achilles tendonitis, posterior tibial tendonitis, or pes planus is also important to note.  The examiner noted the April 1980 medical report by Dr. A.J.K. shortly after the Veteran's separation from military service which included the lower extremities where he notes that the examination demonstrated no "tremor, weakness, edema" and that the Veteran had "normal dorsalis pedis pulses."  Further, the VA examination conducted in September 2005 documented that the Veteran reported medial left foot and ankle pain of "several months duration."  However, the STR's did not reflect a left ankle or medial foot injury sustained while in the military.  Although the MRI exam conducted at the VA in 2005 was notable for a left posterior tibial tendon tear at the ankle level, there is no documentation of that type of injury to her left ankle in her military clinic visits.  Further, there is no known mechanism that would explain posterior bilateral Achilles tendon irritation from boots causing a left posterior tibial tendon tendonitis or tear decades later.  The Veteran's Statement in Support of Claim submitted in October 2005 focuses mainly on her left foot calluses that were trimmed off.  She mentions "fallen arches" but the military medical records do not document that condition nor does the April 1980 orthopedic exam.  The October 2014 concluded in stating that while the 2010 VA exam notes indicate the presence of the claimed conditions, the conditions cannot be related to the Veteran's military service based on the medical evidence.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for service connection for a left Achilles tendon disability.  Although the evidence reveals that the Veteran currently suffers from a left Achilles tendon condition, the most competent, probative evidence of record, the October 2014 VA examiner's opinion, does not etiologically link it to her service.  In coming to this conclusion, the Board weighs most heavily the October 2014 VA examination, which indicates there is no medical basis for attributing the left Achilles tendon condition to service, as the in-service left Achilles tendon condition resolved, and the current condition did not have onset until decades post-service.

The Board notes that while the Veteran is competent to relay her experience, such as suffering left ankle pain since service, lay statements are not competent to diagnose the cause of pain or establish a connection between the left Achilles tendon condition in-service and at present.  Lay people have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the October 2014 VA examiner who concluded that the Veteran's left Achilles tendon condition is less likely than not a result of her military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a left Achilles tendon condition, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.









ORDER

Entitlement to service connection for a left Achilles tendon disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


